Citation Nr: 0422360	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for residuals of 
frostbite.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss disability and if so whether the reopened claim should 
be granted.

5.  Entitlement to an increased rating for right eye 
disability, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right wrist, currently evaluated 
as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  



FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matters decided herein have 
been accomplished.  

2. The veteran currently has no chronic psychiatric disorder.

3.  The veteran has no residuals of frostbite.

4.  The veteran's current hypertension was not present in 
service or until many years thereafter, and is not 
etiologically related to service.  

5.  In an unappealed rating decision of April 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.

6.  The evidence received since the August 1997 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for bilateral 
hearing loss disability.  

7.  The veteran's right eye disability is manifested by 
blindness with light perception only; the visual acuity of 
the veteran's nonservice connected left eye has been measured 
at no worse than 20/30.

8.  The veteran's shell fragment wound of the right wrist is 
manifested by a tender and adherent scar; the scar is not 
subject to ulceration or productive of limitation of 
function.


CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  The veteran has no residuals of frostbite incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  Hypertension was not incurred in or aggravated by active 
duty; nor may it be presumed to have been incurred or 
aggravated during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  

4.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).  

5.  The criteria for the assignment of a rating in excess of 
30 percent for right eye disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Codes 6003-6009, 6063-6070 (2003).

6.  The criteria for an increased rating for residuals of a 
shell fragment wound of the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7804, 7805 (2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7804, 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Act and the 
implementing regulations are applicable to the veteran's 
service connection and increased rating claims.  The Act and 
some of the implementing regulations are applicable to the 
veteran's claim to reopen, which was received in August 2000. 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must inform the 
claimant to submit any pertinent evidence in the claimant's 
possession.

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further action 
under the VCAA or the implementing regulations is required 
with respect to this matter.

With respect to the other matters on appeal, the Board notes 
that in a letter dated in October 2000, the RO provided 
information concerning the evidence and information necessary 
to substantiate the veteran's claims for service connection.  
A subsequent letter in February 2001 also instructed the 
veteran regarding the evidence and information he must 
identify or submit in order to substantiate his claims for 
service connection.  Thereafter, a May 2001 decision denied 
the veteran's claims.

Only after that rating action was promulgated did the RO, in 
an October 2002 statement of the case, provide notice to the 
claimant regarding the information and evidence necessary to 
substantiate his claims for increased ratings.  The statement 
of the case also provided information with respect to all of 
the veteran's claims regarding what information and evidence 
the claimant must submit, and what information and evidence 
would be obtained by VA.  

The Board also observes that the veteran, in April 2001 and 
March 2002, clearly indicated that the only treatment he had 
received was from the Wilkes-Barre VA Medical Center (VAMC).  

The letters sent to the veteran advised him of the evidence 
necessary to substantiate his claims for service connection.  
The October 2002 statement of the case pertained to all of 
the veteran's claims and informed the veteran that VA would 
obtain VA records and that private records would be sought if 
the veteran supplied adequate information for each non-VA 
physician identified.  

The Board notes that all available records from that facility 
have been obtained and associated with the claims folder.  In 
addition, the veteran has been afforded VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the veteran's claims.  The Board is also unaware of any such 
evidence.

Therefore, the Board is satisfied that the RO has complied 
with the notice and duty to assist requirements of the VCAA 
and the implementing regulations. 

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO failed to provide the required notice 
prior to adjudicating the veteran's claims for increased 
ratings.  However, the veteran neither provided nor 
identified any additional evidence or information pertinent 
to these claims after receiving the required notice.  
Moreover, the facts pertinent to these claims are clear.  
There is no indication in the record or reason to believe 
that the claims would have been decided differently had the 
required notice been provided before the initial adjudication 
of the claims.  Significantly, neither the veteran nor his 
representative has requested the Board to remand these claims 
for further consideration by the RO.  In the Board's opinion, 
a remand of these claims would only further delay the Board's 
decision on these claims with no benefit flowing to the 
veteran.  

Accordingly, the Board will decide these matters.

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service incurrence or aggravation of hypertension may be 
presumed if the disorder is manifested to a compensable 
degree within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

i.  Psychiatric Disability

The veteran's service medical records show no diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
mental state.  The veteran's psychiatric status was found to 
be normal on the February 1946 discharge examination.

Records of VA treatment and reports of VA examinations 
conducted in May 1960, August 1978, December 1979, and 
October 2000 do not reflect complaints of psychiatric 
difficulties, and reflect no diagnosis of a psychiatric 
disorder.

In an October 1997 letter to her Senator, the veteran's 
daughter indicated that her father had been awarded the 
Purple Heart Medal for injuries sustained in combat.  She 
noted that her father lived in physical pain and mental 
anguish, and that his quality of life had diminished.  

In his August 2000 claim, the veteran noted that his 
combination of disabilities had caused progressive 
depression.  

An October 2000 letter from the veteran's daughter indicates 
that VA possessed all of the veteran's medical records.  She 
stated that the veteran was angry and depressed as a result 
of injustice done to him.  She argued that the veteran's 
depression was due to the stress of his disabilities and how 
he had been treated.

The veteran underwent a VA psychiatric evaluation in February 
2003.  He denied any previous psychiatric treatment.  The 
examiner noted that the veteran was under medical care for 
hypertension and hyperlipidemia.  The veteran reported 
feelings of depression and sleep disturbance.  Objectively, 
the examiner noted that the veteran's mood was slightly 
depressed.  His affect was reactive, and he was coherent and 
relevant.  His memory was intact and his judgment and insight 
were good.  The diagnosis was features of post-traumatic 
stress disorder.  The examiner stated that the veteran did 
not meet the criteria for a diagnosis of PTSD.

On review of the evidence of record, the Board concludes that 
service connection is not warranted for psychiatric 
disability.  In this regard, the Board notes that there is no 
medical evidence showing that the veteran currently has this 
claimed disability.  Although there is much evidence of 
record pertaining to VA treatment, such records do not reveal 
a diagnosis of depression or any other acquired psychiatric 
disorder.  Although the veteran was invited to identify or 
submit evidence showing that he currently has the claimed 
disability and that it is related to his service, he has not 
done so.  Accordingly, the veteran's claim must fail because 
the preponderance of the evidence establishes that he does 
not have the claimed disability.

ii.  Residuals of Frostbite

The veteran's service personnel records show that he 
participated in battles and campaigns in northern France, 
Rhineland, the Ardennes and central Europe.  His service 
medical records do not reflect any diagnosis, complaint, or 
abnormal finding pertaining to his feet.  On discharge 
examination in February 1946, the veteran's feet were noted 
to be normal.

Records of VA treatment do not show that the veteran has 
received treatment for his feet, nor do they show any 
diagnosis pertaining to the residuals of frostbite.  

In his August 2000 claim, the veteran indicated that he had 
suffered from frostbite during his World War II service, but 
that he had not experienced a problem with it until recently.  

In October 2000, the RO contacted the veteran via letter and 
indicated that he should submit evidence showing that he 
suffered from the residuals of frostbite, evidence that the 
condition began or was aggravated by service, and medical 
evidence linking the condition to military service.  

In a February 2001 letter, the RO again instructed the 
veteran to submit evidence of the condition, evidence 
indicating that the condition began in service, and medical 
evidence linking the condition to his military service.  

The veteran responded in April 2001 that his medical records 
could be obtained from the Wilkes-Barre VA Medical Center 
(VAMC), and that he did not have any other medical records.  
He noted that he was unsure whether personnel at the VAMC  
had recorded all of his complaints over the years.

In a March 2002 statement, the veteran again indicated that 
the only medical records available were from the Wilkes-Barre 
VAMC, and that he had never seen any other physicians.  

After careful review of the evidence pertaining to this 
claim, the Board has determined that service connection for 
the residuals of frostbite is not warranted.  Although the 
Board has no reason to doubt the veteran's credibility 
concerning his allegation of cold exposure during service, 
the record reflects that his feet were found to be normal on 
the examination for discharge, the veteran stated in August 
2000 that he had no post-service problems with his feet until 
recently, and the post-service medical evidence documents no 
residuals of frostbite.  Although the veteran was invited to 
identify or submit evidence showing that he currently has the 
claimed disability and that it is related to his service, he 
has not done so.  Accordingly, this claim must also fail 
because the preponderance of the evidence establishes that he 
has no residuals of frostbite.

iii.  Hypertension

The veteran's service medical records are negative for any 
evidence of high blood pressure.  On discharge examination, 
the veteran's blood pressure was 112/66.

Mild hypertension was diagnosed on VA examination in May 
1960.  Subsequent VA examinations conducted in August 1978 
and December 1979 did not measure the veteran's blood 
pressure.

Records of VA outpatient treatment beginning in May 1993 
indicate a diagnosis of hypertension.  The veteran has 
continued to receive VA treatment for his hypertension and is 
medicated and regularly assessed for that disability.

On review of the evidence of record, the Board concludes that 
service connection for hypertension is not warranted.  In 
this regard, the Board notes that there is no medical 
evidence suggesting that the disorder was present in service 
or until many years thereafter, nor is there any medical 
evidence of a nexus between this disorder and the veteran's 
military service.  In fact, the first diagnosis of 
hypertension dates to the VA examination conducted in May 
1960. 

The evidence of a nexus between the veteran's hypertension 
and his military service is limited to the veteran's own 
statements.  While the veteran is competent to attest to 
matters susceptible to lay observation, he is not competent 
to provide an opinion concerning matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Whether this current disability is related to his 
service is a medical question.  Therefore, the veteran's lay 
opinion concerning the etiology of the disability is of no 
evidentiary value.  

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for hypertension.  


B.  Increased Ratings 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities at 
issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

i.  Right Eye Disability

Service connection has been in effect for right eye 
disability since February 1946.  The current 30 percent 
evaluation was awarded in May 1978.

An annual VA eye examination was carried out in September 
1999.  Traumatic blindness with a hyper-mature cataract in 
the right eye was noted.  Visual acuity at distance in the 
left eye was 20/25.  Extraocular motilities were full.  The 
assessment was blindness in the right eye secondary to 
trauma, refractive error and presbyopia.  

On annual VA eye examination in September 2000, the veteran 
had no chief complaint.  Clinical examination revealed visual 
acuity of 20/20 in the veteran's nonservice-connected left 
eye.  External examination showed ocular adnexa to be normal.  
Extraocular motilities were full.  Cover test revealed 
constant right exotropia.  Marcus-Gunn pupil was noted of the 
right eye, which was sluggish.  Slit-lamp examination 
revealed clear lids, lashes, corneas and conjunctivae.  
Examination of the lenses revealed a hyper-mature cataract of 
the right eye.  The assessment was traumatic blindness in the 
right eye with hyper-mature cataract.  The veteran's left eye 
was noted to have good ocular health.  An October 2000 
addendum indicates that the veteran had light perception 
acuity only in the right eye and that his visual acuity in 
the left eye was 20/30 at distance with correction.  The 
examiner noted that no visual field could be recorded in the 
right eye.

Annual eye examinations in September 2001 and 2002 indicate 
assessments of traumatic blindness of the right eye with a 
stable, mature cataract.  The ocular health of the veteran's 
left eye was noted to be good, with slight refractive error 
and presbyopia.  

Controlling laws and regulations provide that a disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for VA compensation 
purposes may not be reduced except upon a showing that such 
rating was based on fraud.  38 C.F.R. § 3.951(b) (2003).

To calculate the appropriate disability rating for loss of 
central vision when impairment in only one eye is service- 
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation for the combination of service-
connected and nonservice-connected eye disabilities is 
payable where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. § 
3.383(a) (2003).

The veteran's right eye disability is currently evaluated 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Codes 6070, which 
provides that blindness in one eye, having only light 
perception, will be considered 30 percent disabling if visual 
acuity in the other eye is 20/40 or better.

An evaluation between 10 and 100 percent will be assigned for 
iritis under Diagnostic Code 6003 by application of 
Diagnostic Code 6009, which is based on impairment of visual 
acuity or field loss, pain, rest requirements or episodic 
incapacity.  An additional rating of 10 percent is awarded 
during continuous active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6003 and 6009.

Preoperative cataract is to be rated on the basis of 
impairment of vision, whereas postoperative cataract is to be 
rated on the basis of impairment of vision and aphakia.  38 
C.F.R. § 4.84a, Diagnostic Codes 6027 and 6029.

Where there is anatomical loss of one eye, and the visual 
acuity of the other eye is 20/40 or better, a 40 percent 
evaluation is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 
6066.

Upon careful review of the evidence pertaining to the 
veteran's claim, the Board has concluded that a rating in 
excess of 30 percent is not warranted.  In this regard, the 
Board notes that the veteran has no active pathology of the 
right eye, visual acuity in his left eye is 20/40 or better, 
and he does not have anatomical loss of the right eye.  

ii.  Shell Fragment Wound of the Right Wrist

The veteran's service medical records indicate that he 
sustained a shell fragment wound in September 1944.  A 
foreign body was noted at the distal end of the right ulna, 
and a penetrating wound to the lower third of the right ulna 
was also described.  The wound was debrided and secondary 
closure was subsequently completed.  The sutures were removed 
in October 1944.  The report of physical examination on 
discharge indicates a traumatic scar on the right wrist.

Service connection was awarded for the residuals of a wound 
to the right wrist in March 1946.  The RO determined that a 
10 percent evaluation was applicable.  This disability has 
been rated as 10 percent disabling since that time.  

Reports of VA examinations conducted in April 1947 and June 
1950 indicate that the scar was symptomatic.  A May 1960 VA 
examination report indicates that the veteran's scar was two 
inches by one quarter inch and that he had pain with 
activity.  

In August 1978, the veteran complained that he had "ringing 
shocks" in his right wrist when manipulating his hand or 
wrist.  No diagnosis was made.

A VA orthopedic examination was conducted in June 1989.  The 
veteran indicated that his pain had increased in the previous 
year and a half and that he had been taking ibuprofen.  He 
stated that he had retired from a job in electronics in 1987 
and could not recall whether he had missed any time at work 
due to his scar.  A four-centimeter scar on the dorsum of the 
right wrist was noted.  It was well healed and nontender.  
There was no interference with range of motion.  There was an 
excellent pulse over the radial artery and normal reflexes.  
There was no atrophy in the muscles of the right arm.  In 
fact, the examiner noted that the muscles of the right arm 
were slightly larger than those of the left.  There was no 
interference with the function of the right hand.  The 
diagnosis was mild residual shrapnel wound, dorsum of the 
right wrist.

The veteran submitted the instant claim for increase in 
August 2000.

A VA examination was carried out in October 2000.  The 
veteran's history was reviewed.  He reported that the scar on 
his wrist bothered him from the standpoint of its appearance, 
in that it showed even when he wore long sleeves.  Physical 
examination revealed a four-inch, bound down scar of the 
right dorsal and medial aspect of the forearm in the wrist 
area.  It was slightly tender when touched and was bound down 
to the underlying tissue.  The examiner indicated that the 
scar was moderately disfiguring.  

Records of VA outpatient treatment do not reflect complaints 
concerning the veteran's right wrist, nor do they show that 
treatment of the veteran's right wrist was rendered.

The residuals of the veteran's shell fragment wound of the 
right wrist are currently evaluated pursuant to the 
diagnostic criteria for scars.  The Board notes that during 
the pendency of the veteran's appeal, the diagnostic criteria 
for skin disabilities were revised.  See 67 Fed. Reg. 49596-
49599 (July 31, 2002).  

Diagnostic Code 7803, prior to August 30, 2002, provided for 
a 10 percent evaluation for superficial, poorly nourished 
scars with repeated ulceration.  As effective on August 30, 
2002 the revised code provides for a 10 percent rating for 
superficial, unstable scars.  A note describes an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
tender and painful on objective demonstration.  Scars may 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 
(2002).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  Superficial scars that do not 
cause limited motion warrant a 10 percent evaluation if they 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars 
that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.) or a 20 percent 
evaluation if the area or areas of involvement exceeds 12 
square inches ( 77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Otherwise, the scar is to be rated based upon the 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Having reviewed the evidence pertaining the veteran's shell 
fragment wound of the right wrist, the Board concludes that 
the disability is appropriately evaluated as 10 percent 
disabling under Diagnostic Code 7804.  In this regard, the 
Board notes that while the veteran's scar is tender, that 
symptom is clearly contemplated under Diagnostic Code 7804.  
The medical evidence of record does not demonstrate that the 
scar causes limitation of function, nor is the scar unstable 
or subject to repeated ulceration.  In fact, the veteran's 
scar appears to have remained stable over the years, and the 
VA medical records do not reveal that the veteran has 
received treatment specifically for the scar on his right 
wrist.  

The Board has considered whether there is any other basis for 
granting a higher or separate compensable evaluation for the 
shell fragment wound residuals, but has found none.  In this 
regard, the Board notes that the record reflects that there 
is no muscle, nerve or other impairment, which would warrant 
a higher or separate evaluation.  

Accordingly, the Board concludes that a rating in excess of 
10 percent for the residuals of a shell fragment wound of the 
right wrist is not warranted.

C.  New and Material Evidence

As noted previously, the veteran participated in various 
campaigns in the European Theater during World War II.  His 
service medical records show no complaint of hearing 
difficulties, and whispered voice testing on discharge 
examination revealed auditory acuity of 15/15 bilaterally.

The veteran submitted a claim of entitlement to service 
connection for hearing loss in February 1997.  That claim was 
denied in April 1997.  The RO found that the claim was not 
well grounded, and pointed out that service medical records 
were negative for a hearing condition.  The RO also noted 
that there was no evidence of a current hearing disability.

The veteran submitted the instant claim in August 2000.  He 
noted that his hearing had become worse.  He indicated that 
he had experienced acoustic trauma as a result of combat.  

Records obtained by the RO subsequent to the veteran's August 
2000 claim included the report of a November 1990 
consultation report.  That report indicates that the veteran 
suffered from mild to moderate conductive loss and a possible 
otosclorotic condition n the middle ear.  The examiner noted 
that amplification was appropriate.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

With respect to the VCAA, nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

38 C.F.R. § 3.156(a) has been amended.  The amended 
definition of new and material evidence is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  

The evidence received since the RO's March 1997 rating 
decision includes records of VA treatment, to include the 
November 1990 consultation report described above.  This 
evidence establishes that the veteran does, in fact, suffer 
from a hearing loss disability.  This is not cumulative or 
redundant of the evidence previously of record.  Moreover, 
when this evidence is considered in the context of the 
evidence previously of record establishing the veteran's 
status as a combat veteran, the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Therefore, it is new and 
material, and the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability is reopened.
 

ORDER

Entitlement to service connection for psychiatric disability 
is denied.

Entitlement to service connection for residuals of frostbite 
is denied.

Entitlement to service connection for hypertension is denied.

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for bilateral 
hearing loss disability is granted.

Entitlement to an increased rating for right eye disability 
is denied.

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right wrist is denied.




REMAND

As an initial matter, the Board notes that the VCAA and the 
implementing regulations are also applicable to the veteran's 
reopened claim of entitlement to service connection for 
bilateral hearing loss disability.  With regard to this 
claim, the Board observes that mild to moderate conductive 
loss was noted in November 1990.  It is established that the 
veteran served in combat during World War II.  The veteran 
has not been afforded a VA examination to determine if his 
current hearing loss is etiologically related to his noise 
exposure in service.  The Board concludes that such 
examination should be carried out prior to further appellate 
consideration.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions: :

1.  The RO should send a letter with 
respect to the issues of service 
connection for hearing loss disability 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that he should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent and etiology of the 
claimed bilateral hearing loss 
disability.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  

All indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  

Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that bilateral hearing loss is 
etiologically related to the veteran's 
active service.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should then adjudicate the 
issue remaining on appeal based upon a de 
novo review of all pertinent evidence.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and be afforded an 
appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



